DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 12/02/2019. Claims 1-18 have been examined and are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno US 2020/0401311 (“Kanno”) in view of Sela et al. US 9,323,657 (“Sela”).
As per independent claim 1, Kanno teaches A data storage device (FIG. 1 illustrates a memory system realized as a NAND-flash solid-state drive (SSD) 3, para 0041) comprising:
a storage including a nonvolatile memory apparatus (The SSD 3 comprises a nonvolatile memory (a NAND memory) 5, para 0045 and FIG. 1);
a controller (Controller 4, para 0045 and FIG. 1) configured to communicate with the storage (The controller 4 is electrically connected to the NAND memory 5 via a NAND interface 13, para 0048 and FIG. 1);
divide the storage into a first area and a second area in response to a space division request from a host (A namespace control unit 21 logically divides the 
thereby giving control of an internal operation for the first area to the host (An extended garbage collection control command is an extended command of the host-initiated garbage collection command for controlling the garbage collection operation of the SSD 3 by the host 2. The extended garbage collection control command can specify the namespace to be garbage collected by the SSD 3, para 0062).
Kanno discloses all of the claimed limitations from above, but does not explicitly teach “wherein the controller is configured to collect physical configuration information on the storage, and provide the physical configuration information on the first area to the host”.
However, in an analogous art in the same field of endeavor, Sela teaches wherein the controller (Controller 102, col 3 line 37 and FIG. 1) is configured to collect physical configuration information on the storage (During an initialization operation, the controller 102 or a memory system 100 reads a logical-to-physical (L2P) address table from its memory, col 2 lines 7-9, col 7 lines 4-12 and FIGS. 1 and 7), and provide the physical configuration information on the first area to the host (The controller 102 or the memory system 100 sends the L2P address table of a high-priority partition to a host 10, col 7 lines 4-12 and FIGS. 1 and 7).
Given the teaching of Sela, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Kanno with “wherein the controller is configured to collect 
As per dependent claim 2, Kanno in combination with Sela discloses the device of claim 1. Kanno may not explicitly disclose, but Sela teaches wherein the storage includes at least one die, each including at least one plane, each including a plurality of memory blocks, each including a plurality of pages (The storage includes nonvolatile memory dies 104, col 3 line 39, a three dimensional memory is arranged in multiple planes, col 10 line 33, each including a plurality of memory blocks, col 6 line 40, and each including a plurality of pages, col 4 line 20),
the physical configuration information includes a physical address of at least one memory block allocated to the first area (The controller 102 or the memory system 100 sends the L2P address table of a high-priority partition to a host 10, col 7 lines 4-12 and FIGS. 1 and 7).
The same motivation that was utilized for combining Kanno and Sela as set forth in claim 1 is equally applicable to claim 2.
As per dependent claim 3, Kanno in combination with Sela discloses the device of claim 1. Kanno may not explicitly disclose, but Sela teaches wherein the storage includes at least one die, each including at least one plane, each including a plurality of memory blocks, each including a plurality of pages (The storage includes nonvolatile memory dies 104, col 3 line 39, a three dimensional memory is arranged in multiple planes, col 10 line 33, each including a plurality of memory blocks, col 6 line 40, and each including a plurality of pages, col 4 line 20),
the controller communicates with the at least one die through at least one channel and respective channels input/output data to respective planes in each die through at least one way (Two, four, or eight channels may exist between the controller 102 and the nonvolatile memory dies 104, col 4 lines 45-47),
the physical configuration information includes a channel number, a way number, a die number, a plane number per die, a memory block number per plane, and a size of a page in a memory block, for indicating a physical location in the first area (The storage includes nonvolatile memory dies 104, col 3 line 39, a three dimensional memory is arranged in multiple planes, col 10 line 33, each including a plurality of memory blocks, col 6 line 40, and each including a plurality of pages, col 4 line 20. The controller 102 or the memory system 100 sends the L2P address table of a high-priority partition to a host 10, col 7 lines 4-12 and FIGS. 1 and 7).
The same motivation that was utilized for combining Kanno and Sela as set forth in claim 1 is equally applicable to claim 3.
As per dependent claim 4, Kanno in combination with Sela discloses the device of claim 1. Kanno may not explicitly disclose, but Sela teaches wherein the controller is configured to transfer an address received from the host for accessing the first area to the storage without address translation (The host 10 can send physical addresses to the memory system which do not need translation, col 6 lines 64-66 and FIG. 7).
The same motivation that was utilized for combining Kanno and Sela as set forth in claim 1 is equally applicable to claim 4.
wherein the controller is configured to translate an address, received from the host, for accessing the second area into a physical address (The memory system translates a logical address received from the host 10 into a physical address by reading the mapping tables, col 6 lines 60-62).
The same motivation that was utilized for combining Kanno and Sela as set forth in claim 1 is equally applicable to claim 5.
As per dependent claim 6, Kanno in combination with Sela discloses the device of claim 1. Kanno teaches wherein the internal operation includes at least one of garbage collection, wear leveling, read reclaim, and error correction functions (The internal operation may be a host initiated garbage collection operation, para 0062).
As per dependent claim 7, Kanno in combination with Sela discloses the device of claim 1. Kanno teaches wherein the controller is configured to manage an internal operation for the second area (The controller 4 can execute a wear leveling process, para 0193). 
As per claims 8-13, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-6.
As per claims 14-18, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-5.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132